Exhibit 99.1 NEXSTAR MEDIA GROUP DECLARES QUARTERLY CASH DIVIDEND OF $0.30 PER SHARE IRVING, Texas (April 21, 2017) – Nexstar Media Group, Inc. (Nasdaq: NXST) announced today that its Board of Directors declared a quarterly cash dividend of $0.30 per share of its Class A common stock. The dividend is payable on Friday, May 26, 2017, to shareholders of record on Friday, May 12, 2017. While the Company intends to pay regular quarterly cash dividends for the foreseeable future, all subsequent dividends will be reviewed quarterly and declared by the Board of Directors at its discretion. About Nexstar Media Group, Inc.
